Citation Nr: 9905062	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  97-17 354A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter




ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel


INTRODUCTION

The veteran, who served on active duty from September 1947 to 
June 1951, died in August 1996.  The appellant is the 
deceased veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeal 
(Board) on appeal from a November 1996 rating decision issued 
by the Department of Veterans Affairs (VA), Regional Office 
(RO) in Los Angeles, California, which denied the appellant's 
claim seeking entitlement to service connection for the cause 
of the veteran's death.  The RO sent the appellant a letter 
to this effect in November 1996, along with a copy of the 
November 1996 rating decision and notice of her appellate 
rights.  In a statement dated in January 1997, the appellant 
expressed disagreement with the denial of her claim for 
Dependency and Indemnity Compensation (DIC), based on service 
connection for the cause of the veteran's death.  The 
appellant was furnished a statement of the case (SOC) in 
February 1997.  The RO received the appellant's substantive 
appeal in July 1997.

Additionally, the Board notes that while a claim for 
entitlement to basic eligibility for Dependents' Educational 
Assistance under 38 U.S.C.A., Chapter 35, was denied by the 
RO in November 1996, and while that this same claim was also 
discussed in the February 1997 SOC, it was not specifically 
identified in November 1996 notice of disagreement (NOD).  
However, the educational assistance claim was mentioned in 
the VA Form 9, which was submitted by the appellant in July 
1997, and hence the Board will construe this form as a timely 
NOD with respect to this claim.  See Archbold v. Brown, 9 
Vet. App. 124, 131 (1996).  That notwithstanding, the Board 
notes that the information of record does not reflect any 
subsequent submission by the appellant, or her 
representative, that can be construed as a timely filed 
substantive appeal with respect the claim for educational 
assistance benefits.  See 38 U.S.C.A. § 7105(b)(1) (West 
1991); 38 C.F.R. §§ 20.202, 20.302(b) (1998); Brannon v. 
West, 12 Vet. App. 32, 34 (1998) (noting the requirements of 
a substantive appeal).  Accordingly, this claim is not at the 
present time properly  before the Board.


REMAND

The official death certificate indicates that the immediate 
cause of the veteran's death was respiratory arrest, due to 
end stage liver failure, due to chronic hepatitis, due to 
hepatitis C.  At the time of his death, the veteran was 
service connected for a left below knee amputation, rated 40 
percent disabling, and a symptomatic scar of the right foot, 
rated 10 percent disabling.  The appellant has contended that 
a blood transfusion the veteran underwent in service 
necessitated by the trauma to the left lower extremity 
eventually resulted in the hepatitis C, which was considered 
a contributing cause of death.

A review of the service medical records discloses that the 
veteran sustained an injury to his left lower extremity on 
October 6, 1950, when a mortar round fell short.  He 
underwent a left below knee amputation on October 9, 1950.  
Available for review is a report of hospitalization at the 
Osaka Army Hospital, beginning October 17, 1950.  At that 
time, it was indicated that the veteran had been transferred 
from the 8054th Evacuation Hospital.  However, no records 
from this facility are available for review.  Accordingly, 
the Board does not have available the reports of treatment 
and amputation, which occurred prior to the veteran's 
admission to the Osaka Hospital later in October 1950.  Such 
evidence is relevant to the appellant's case, and should be 
obtain (if available) prior to the Board's appellate review.

The appellant further noted that the veteran underwent 
hospitalization, to include removal of a kidney, in May 1995.  
(T-2).  Jeng-Hong Chen, M.D., noted in a December 1996 note 
that the veteran underwent a blood test in March 1995, which 
showed positive hepatitis A and hepatitis C serology.  
However, the records from these procedures are not available 
for review.  

The Board further notes that the appellant made reference in 
her hearing testimony to treatment at a VA medical facility.  
(T 3-4).  Available for review are reports of treatment at VA 
medical facilities in 1979.  However, no additional treatment 
records were secured.  The appellant noted that the veteran 
had been treated prior to his death at a VA medical facility.

In view of the foregoing, and in order to fairly and fully 
adjudicate the appellant's claim, the case is REMANDED to the 
RO for the following actions:

1.  The RO should attempt to obtain all 
records of treatment at the 8054th 
Evacuation Hospital for the period 
beginning October 6, 1950, and extending 
possibly to October 16, 1950.  If these 
records cannot be obtained, a negative 
entry should be made in the claims 
folder, and the RO should document all 
actions taken to secure these records.  

2.  The appellant should be requested to 
provide the names and addresses of all 
medical professionals from whom the 
veteran received treatment, along with 
the dates of treatment.  The RO should 
then compare this report with the records 
available for review in the claims 
folder.  Of particular interest to the 
Board are reports of kidney surgery the 
veteran underwent in 1995, along with the 
reports of blood testing conducted in 
March 1995.  After obtaining appropriate 
releases, the RO should obtain any of 
these records not present and associate 
them with the claims folder.  Again, 
should the RO not be able to obtain these 
records, the RO should document all 
actions taken to secure them.  

3.  The RO should secure all records of 
treatment subsequent to 1979 that the 
veteran received at VA medical 
facilities.  In this regard, the Board 
notes the appellant's testimony that the 
veteran received treatment at the Loma 
Linda VA Medical Facility.  

When the requested development is completed, the RO should 
review the case.  If the benefit sought is not granted, the 
appellant and representative should be provided with an 
appropriate supplemental statement of the case.  They should 
also be given a reasonable period to respond.  The case 
should then be returned to the Board for further appellate 
consideration.

The purposes of this remand are to obtain additional 
information and to assist the appellant in the development of 
the claim.  No inference should be drawn regarding the merits 
of the claim, and no action is required of the appellant 
until further notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).










- 6 -


